Title: Thomas Boylston Adams to John Adams, 19 October 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir
            London Octr: 19th: 1794.
          
          I embrace the earliest opportunity to acquaint you of our safe & happy arrival at this place after a Passage of 28 days. I scarcely conceive it possible at any Season of the year to have a more delightful Voyage; we got soundings on the 21st: day after our departure, and arrived at Deal on the 28th: in London the 29th: exactly four weeks from the day of Embarkment at Boston. With a fast sailing vessel we should probably have made a much shorter passage, for during the first 23 days, we had not six hours unfavorable wind— With such good fortune the Atlantic Ocean would become a much less formidable object; I thought myself quite an experienced Navigator compared with some on board, particularly our Servant, who was during the greater part of the time rather in need of attendance, than capable of affording any. My Brother scarcely lost his appetite, and our fellow Passenger Mr: Walker was as little indisposed as myself. “It is a good Bridge (says the proverb) that carries you safe over”; our Ship, tho’ old, leaky, & weak has brought us in a short time & in perfect safety, upon this principle she deserves our commendation; we might have gone further & fared worse.
          Since my arrival, I have scarcely been able to do any thing of consequence; if the novelty of the scene into which I have entered does not confuse my ideas too much, I shall be able perhaps at an early period to commence the subject of Politic’s, at present I can attempt only to give the flying rumors of the day, without being able to distinguish the degree of probability due to any of them.
          
          The French have within three months past, been successful beyond calculation; they have penetrated into Holland, much farther than at any former period; they have taken Bois-le-duc, Crevecœur &ca within a fortnight past, and the general apprehension here seems to be, that they will in a short time, be in possession of Amsterdam— The Stadtholder is at present invested with absolute power, & the only question seems to be, whether he shall capitulate for his Country & surrender it under the best terms he can make to the French, or make the attempt to save it by inundation—a measure to which we are told the Dutch are less inclined at this moment, than at any former period—
          There is a rumor of a Battle having been fought by Genl Wayne, & the Canadians in conjuction with the Indians; scarce a day passess but some story of this sort is buffeted about, to keep the mind in agitation, or to answer some stock jobing purpose—and yet, if a war should take place between us—not the hundredth part of this people would know the cause or the occasion— It is certain to me, that they never make the enquiry upon any occasion—whether right or wrong, is not a matter that seems to concern them? Why should it? The Government under which they live appears to be essential to their happiness, and if in need of support or defence it must & will have it—
          Yet the Administration appear to have terrors and apprehensions, which are real, or they are merely fictitious, and are to be used as the signals of destruction to some of the most obnoxious characters in this Kingdom. Under an accusation of Treason several persons are now in confinement; Bills of Indictment have been found against them & their trials are shortly to come on; among others is the celebrated Horne Tooke—
          Mr Jay’s negotiations are much the subject of conversation; what he has done, or is likely to effect is as little known here, as in America— I have heared but one sentiment expressed upon the subject by the people I have seen; it is, that the dispute may be amicably adjusted; the expectation however of the sudden accomplishment of so vast an object, is not so sanguine here, as with you— Diplomatic delay is perhaps better understood. Mr Jay is rather indisposed by a Rheumatic affection in his head; he is better at present, than we found him upon our arrival—
          At present I can only add that I am in all / duty & affection / Your Son
          
            T B Adams
          
         